Citation Nr: 1208979	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic right knee disorder to include injury residuals, arthritis, and degenerative joint disease.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION


The Veteran had certified active service from March 1972 to August 1974.  He had additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Oakland, California, Regional Office (RO) which denied service connection for a right knee disorder, hearing loss disability, and tinnitus.  In April 2005, the Veteran submitted a notice of disagreement (NOD).  In September 2006, the RO granted service connection for both right ear hearing loss disability and tinnitus and denied service connection for left ear hearing loss disability.  In September 2006, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for a right knee disorder and left ear hearing loss disability.  In October 2006, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a right knee disorder.  In July 2009, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2009, the Board remanded the Veteran's claim to the RO for additional action.  

In January 2011, the Veteran was informed that the Veterans Law Judge who had conducted his July 2009 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In January 2011, the Veteran stated that he wanted an additional hearing before a Veterans Law Judge sitting at the RO.  In February 2011, the Board remanded the Veteran's claim to the RO so that he could be scheduled for the requested hearing.  

In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The Board has reframed the issue of service connection for a right knee disorder as entitlement to service connection for service connection for a chronic right knee disorder to include injury residuals, arthritis, and degenerative joint disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its November 2009 Remand instructions, the Board directed that the RO make a determination of the nature of the Veteran's service, to include in November 1973.  In this regard, some service personnel documents were obtained.  The Veteran's service personnel documentation of record reflects that the Veteran was a member of the Naval Reserve from 1974 until January 1, 1997.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve have not been verified and all available service treatment records associated with such duty have not been associated with the claims file.  

The report of treatment of November 7, 1993, reflects that the Veteran reported he had had a right knee injury 17 years earlier.  At the hearing in 2009, the Veteran testified that he injured the knee in the late 1970's.  The available records do not reflect the original injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve between 1974 and 1997 and (2) forward all available service treatment records associated with such duty which have not been previously obtained for incorporation into the record.  This should include any records of medical profiles on file covering his reserve service.  

2.  The Veteran should be asked to indicate where he was treated for his right knee injury in the late 1970's.  Any identified records should be obtained and associated with the claims folder.  If the Veteran has such records, to include any service medical records, he should be requested to submit them.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

